                                         Case 3:18-cv-02835-WHO Document 127 Filed 03/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDON HARVEY,                                     Case No.18-cv-02835-WHO
                                                        Plaintiff,
                                   8
                                                                                             JUDGMENT
                                                 v.
                                   9

                                  10     MORGAN STANLEY SMITH BARNEY
                                         LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has entered Final Approval of the parties’ Class and Aggrieved Employees

                                  14   Settlement. Accordingly, plaintiff’s and the settlement Class Members’ and Aggrieved

                                  15   Employees’ claims against defendant are hereby dismissed with prejudice, and this Judgment shall

                                  16   enter consistent with Federal Rule of Civil Procedure 58.

                                  17          In accordance with the terms of the Settlement, the terms of which are expressly

                                  18   incorporated herein, the Court shall retain jurisdiction over this action and the parties for purposes

                                  19   of enforcing the terms of and conditions of the Settlement.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 3, 2020

                                  23                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
